        Case 1:18-cv-01112-SM Document 19 Filed 04/24/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


David T. Ligocki

      v.                                       Case No. 18-cv-1112-SM

Kim Lacasse, et al




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated April 8, 2020, for the reasons set forth

therein.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: April 24, 2020

cc:   David T. Ligocki, pro se
